5 N.Y.2d 1016 (1959)
Jerome Kaufman, Individually and as Administrator of The Estate of Lynn Kaufman, Deceased, Appellant,
v.
American Youth Hostels, Inc., Respondent.
Court of Appeals of the State of New York.
Argued January 6, 1959.
Decided March 12, 1959.
William A. Hyman and Harold W. Hayman for appellant.
Lillian E. Cuff for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order modified by striking out the third affirmative defense as to both causes of action (see Boll v. Sharp & Dohme, 281 App. Div. 568, affd. 307 N.Y. 646; Thompson-Starrett Co. v. Otis Elevator Co., 271 N.Y. 36, 41; Walters v. Rao Elec. Equipment Co., 289 N.Y. 57) and, as so modified, affirmed, without costs. Question certified answered in the negative. No opinion.